DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This Final Office Action is in response to claims dated 9/13/2022.  Claims 37-42 are new.  Claims 9, 14-24 and 32 are cancelled.  Claims 1-8, 9-13, 25-31 and 33-42 are pending and examined.

Drawings
The drawings are objected to because the contrast of Figures 9A-9C is insufficient for clear reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10, 12, 25-31, 33, 35, 39 and 40 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Perna 2020/0373141.
Regarding claim 1, Perna teaches an electrospray device (see Fig. 9a the electrospray device comprising: Counter Electrode/Extractor 110 ([0081] The optional counter electrode preferably functions to generate an electric field to produce an electrospray. The counter electrode is preferably arranged opposing the emitter array across a gap (e.g., an air gap, a vacuum gap, a space environment gap, etc.), power supply 150, emitter array 120 ([0028] The emitter array 120 preferably functions to emit working material 132 (e.g., propellant) in a plume (e.g., for example as shown in FIG. 7, etc.). Working material is preferably emitted from at or near the apex (e.g., tip) of each emitter, but can be emitted from the substrate, side wall of one or more emitter, inter-emitter sites (e.g., between two or more emitters), and/or from any suitable location. The emitter array can alternatively function as a needle (e.g., injection needle, extraction needle, etc.) and/or perform any other suitable functionality.), and reservoir 130 ([0064] The substrate is preferably coupled to (e.g., in fluid communication with) the reservoir. The substrate preferably fluidly couples working material from the reservoir to the emitter array. The substrate can fluidly couple the reservoir to the emitter array via pores (e.g., a porous internal structure), manifolds, capillaries, across one or more surfaces of the substrate, and/or in any manner. The substrate volume (e.g., substrate porous network) is preferably coupled to each emitter of the emitter array (and/or emitter arrays)), comprising: a solid substrate (121 [0030] The emitter array 120 preferably includes one or more emitters 122 and can be connected to (e.g., grown on, coupled to) a substrate 121. See also [0063] The substrate preferably functions to support emitters; however, additionally or alternatively, the emitters can be manufactured from the substrate (e.g., machined from substrate stock material), and/or serve any other suitable function. The substrate is preferably coupled to and arranged below emitters. The substrate material is preferably the same material as the emitter; however, the substrate material can be any other suitable emitter material and/or any other suitable material. See also [0064] cited supra); one or more emitters (122 shown in Fig. 9a, the protrusions from the first surface of the solid substrate) formed on a first surface of the solid substrate (see Fig. 9a, the surface the emitters are shown on and see [0063] supra “the emitters can be manufactured from the substrate”); and one or more capillary pores formed in the solid substrate (see [0064] supra, the porous internal structure), wherein the one or more capillary pores are configured to transport a source of ions from a reservoir to the one or more emitters (see [0064] supra, see also [0053] “The density of individual emitters in an emitter array can be 0.05 emitters/mm2; 0.1 emitters/mm2; 0.2 emitters/mm2; 0.5 emitters/mm2; 1 emitters/mm2; 5 emitters/mm2; 10 emitters/mm2; 20 emitters/mm2; 30 emitters/mm2; 50 emitters/mm2; 75 emitters/mm2; 100 emitters/mm2; 200 emitters/mm2; 500 emitters/mm2; 1,000 emitters/mm2; 2000 emitters/mm2; 5,000 emitters/mm2; 10,000 emitters/mm2; 20,000 emitters/mm2; 50,000 emitters/mm2; 100,000 emitters/mm2; 200,000 emitters/mm2; 500,000 emitters/mm2; 1,000,000 emitters/mm2; 1-50,000 emitters/mm2; 0.05-1 emitters/mm2; 1-5 emitters/mm2; 10-50 emitters/mm2; 50-200 emitters/mm2; 100-1000 emitters/mm2; 500-20,000 emitters/mm2; greater than 1,000,000 emitters/mm2; less than 0.05 emitters/mm2; or any suitable emitter density or range thereof” and [0054] “The emitters in the emitter array can be arranged on a two-dimensional lattice on a cartesian grid. The emitters in the emitter array can be arranged on a hexagonal lattice (e.g., triangular lattice), rhombic lattice, square lattice, rectangular lattice, oblique lattice (e.g., parallelogram), concentric circles, serpentine arrangement, and/or on any suitable lattice. However, additionally or alternatively, the emitters in the emitter array can be not aligned to an array, a subset of the emitters can be aligned to an array, randomly positioned, more than one lattice (e.g., overlapping lattices, same lattice type with different orientation(s), different lattice types that meet at an array edge, different lattice types that are overlaid, etc.), arranged on a two-dimensional lattice on a curvilinear grid, arranged on a three-dimensional lattice, or otherwise arranged”) wherein the solid substrate and/or the one or more emitters comprises a uniformly and/or conformally texturized surface (uniformly distributed pores on the emitter has been construed as reading on uniformly textured see [0050] The pore distribution is preferably ... uniformly distributed). 
Regarding claim 2, Perna as discussed above also teaches wherein the one or more emitters is in fluidic communication with the one or more capillary pores (see [0064] supra).
Regarding claim 3, Perna further teaches wherein the first surface is between the one or more capillary pores and the one or more emitters (see Fig. 9a) and wherein the first surface is configured to be wet by the source of ions (since the first surface as shown in Fig. 9a is exposed, it is capable of being wet by the source of the ions, as such it is configured to be wet by the source of the ions).
Regarding claim 4, Perna further teaches wherein the one or more capillary pores extend through the solid substrate from the first surface to a second opposing surface (the bottom surface of 120 as shown in 9a) of the solid substrate (as shown in Fig. 6 the substrate is between the emitters and the reservoir.  Since the substrate fluidly couples the reservoir to the substrate (see [0064] The substrate can fluidly couple the reservoir to the emitter array via pores (e.g., a porous internal structure)), the one or more capillary pores extend through the substrate from the first surface to the second opposing surface).
Regarding claim 5, Perna as discussed above also teaches an extractor plate (counter electrode) disposed downstream from the solid substrate (see [0081] supra).
Regarding claim 6, Perna as discussed above also teaches wherein a density of the one or more emitters on the solid substrate is at least 62,500/cm2 (see [0053] supra).
Regarding claim 7, Perna further teaches wherein a ratio of capillary pores to emitters is at least 1:1 ([0049] The emitter preferably has one or more pores (e.g., nanoporous, microporous, mesoporous, microporous, etc.). The pores function to control the working material emission; however, the pores can have any other suitable function. The pores can be a materials property (e.g., depend on the material, are intrinsic structural features of the material, etc.); however, additionally or alternatively, the pores can be independent of the material, machined, and/or otherwise suitably determined. The pore(s) are preferably characterized by a pore size, pore density, and pore distribution; however, the pores can be otherwise suitably characterized and see [0063] the emitters can be manufactured from the substrate).
Regarding claim 8, Perna further teaches an extractor plate (counter electrode per [0081] supra) proximate to the first surface of the solid substrate (see Fig. 9a).
Regarding claim 10, Perna further teaches wherein each of the one or more emitters comprises a plurality of micropillars formed on a surface of each of the one or more emitters (see Fig. 5c, the ridges on top of each emitter 122, see also [0047] …. the surface of the emitters can include structures to enhance and/or direct working material toward (or away) from the emitter apex, for example when the emitter is externally wetted with working material. For example, the structures can include: baffles, walls, hills, valleys, and/or other structures. The structures preferably extend at least partially between the emitter base and the emitter. The structures can extend straight, helically, tortuously, in a serpentine manner, and/or in any orientation. However, the structures can be arranged radially, can extend into the emitter, and/or can be otherwise arranged. See also [0033] The shape of the emitter preferably defines a base, edges (e.g., side walls 129), a height 126, and an apex 124. … The shape (e.g. in three dimensions, geometrical form, etc.) can be one or more of: … rectangular (e.g., with serrations or crenates along the top), semicircular, stadium-shaped …, or have any other suitable shape).
Regarding claim 12, Perna as discussed above teaches wherein a pitch between each of the one or more emitters is less than or equal to 65 microns (see [0053] and [0054] supra).
Regarding claim 25, per the rejection of claim 6 supra, Perna teaches the limitations of claim 25.
Regarding claims 26, 27, 28, 29, 30, 31,33, and 35, per the rejections of claims 1, 2, 7, 4, 5, 8, 10, and 12 respectively, Perna teaches the added limitations of claims 26, 27, 28, 29, 30, 31, 33, and 35
Regarding claims 39 and 40, Perna teaches the invention as discussed above.
Perna further teaches wherein the uniformly and/or conformally texturized surface comprises a gradient in a thickness of texturization (the uneven thickness of the manufactures nonuniformities has been construed as reading on a gradient in a thickness of texturization [0044] the surface can have manufactured nonuniformities (e.g., lower-porosity shell, uneven thickness, hierarchical structure such as changes in pore size throughout the material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 34, 36-38, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perna in view of Gassend "A microfabricated planar electrospray array ionic liquid ion source with integrated extractor".
Regarding claim 11, Perna teaches the invention as discussed above.
Perna does not teach wherein the plurality of micropillars has an average length of less than or equal to 5 microns.
Gassend teaches coating the surface of electrospray emitters with black silicon conical spikes of ~ 1m height (see Fig. 3c and 3d see also Page 681 “The morphology of the black silicon that coats the emitters can be approximated by a set of micrometer-sized conic spikes that are separated by a distance ε ∼ 1−2 μm [Fig. 3(d)].” "The black silicon provides high hydraulic impedance to the electrospray emitter, allowing it to work in the pure ionic regime"). As shown in the scale drawing Fig. 3d, the micrometer-sized conic spikes are less than 5 m in height.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perna with Hills teachings on CNT forests so as to provide Perna with Gassend so as to provide each emitter with a coating of black silicon comprising micrometer sized conic spikes to facilitate operation of the emitters in a pure ionic regime.
Regarding claim 13, Perna teaches the invention as discussed above.
Perna does not teach wherein the solid substrate comprises silicon, black silicon, germanium, and/or silicon carbide.
Gassend teaches coating the surface of electrospray emitters with black silicon conical spikes of ~ 1m height (see Fig. 3c and 3d see also Page 681 “The morphology of the black silicon that coats the emitters can be approximated by a set of micrometer-sized conic spikes that are separated by a distance ε ∼ 1−2 μm [Fig. 3(d)].” "The black silicon provides high hydraulic impedance to the electrospray emitter, allowing it to work in the pure ionic regime"). Black silicon reads on both silicon and black silicon since black silicon is silicon.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perna with Hills teachings on CNT forests so as to provide Perna with Gassend so as to provide each emitter with a coating of black silicon comprising micrometer sized conic spikes to facilitate operation of the emitters in a pure ionic regime.
Regarding claims 34 and 36, Perna teaches the invention as discussed above.
Per the rejection of claims 11 and 13 supra, Perna in view of Gassend teaches added limitations of claims 34 and 36 respectively.
Regarding claims 37 and 38, Perna teaches the invention as discussed above.
Perna as discussed above does not teach wherein the uniformly and/or conformally texturized surface comprises step-like texture.
Gassend teaches coating the surface of electrospray emitters with black silicon conical spikes (see Fig. 3c and 3d see also Page 681 “The morphology of the black silicon that coats the emitters can be approximated by a set of micrometer-sized conic spikes that are separated by a distance ε ∼ 1−2 μm [Fig. 3(d)].” "The black silicon provides high hydraulic impedance to the electrospray emitter, allowing it to work in the pure ionic regime"). See Fig. 4 which provides a lateral view of the spikes.  The spike texture shown in Fig. 4 has been construed as reading on a step-like texture.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perna with Hills teachings on CNT forests so as to provide Perna with Gassend so as to provide each emitter with a coating of black silicon comprising micrometer sized conic spikes to facilitate operation of the emitters in a pure ionic regime.
Regarding claims 41 and 42, Perna teaches the invention as discussed above.
Perna as discussed above does not teach wherein the uniformly and/or conformally texturized surface comprises one or more micropillars.
Gassend teaches coating the surface of electrospray emitters with black silicon conical spikes (see Fig. 3c and 3d see also Page 681 “The morphology of the black silicon that coats the emitters can be approximated by a set of micrometer-sized conic spikes that are separated by a distance ε ∼ 1−2 μm [Fig. 3(d)].” "The black silicon provides high hydraulic impedance to the electrospray emitter, allowing it to work in the pure ionic regime"). See Fig. 4 which provides a lateral view of the spikes.  The spike texture shown in Fig. 4 has been construed as reading on one or more micropillars.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perna with Hills teachings on CNT forests so as to provide Perna with Gassend so as to provide each emitter with a coating of black silicon comprising micrometer sized conic spikes to facilitate operation of the emitters in a pure ionic regime.


Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  The images provided for figures 9A-C are low contrast grayscale images with substantial artifacts present.  These types of images will not permit reasonably clear reproduction.  In particular, in Fig. 9A it is difficult to distinguish between the imaging artifacts and the emitters of the emitter array.  In Fig. 9B an 9C, the artifacts present in the images make it difficult to distinguish what comprises a texture and what is merely an imaging artifact.
Regarding applicant’s assertion that Perna teaches away from a texturized surface, applicant has not addressed why the rejection of claim 9 of the prior office action, which teaches an emitter with a texturized surface is improper. There is no teaching away in the teaching used since the teaching is from Perna and relies only on Perna’s description of Perna’s emitters. As such, applicant has failed to identify the error. Further a more complete reading of applicants citation of Perna [0044] shows Perna considers surface non-uniformities as acceptable and driven by application ([0044] “The surface of the emitter is preferably uniform (e.g., homogeneous, no discernable surface characteristics such as: striations, gouges, ridges, tool marks, burnt locations, melted locations, valleys, peaks, etc.). However, additionally or alternatively, the surface can have nonuniformities below a predetermined threshold (e.g., determined based on a given application, <1 surface characteristic, <5 surface characteristics, <1 surface characteristic per cm2, <10 surface characteristics per cm2, etc.), manufactured nonuniformities (e.g., lower-porosity shell, uneven thickness, hierarchical structure such as changes in pore size throughout the material, etc.; to impart desired working material impedance qualities, to impart desired working material emission properties, etc.), unintentional nonuniformities (e.g., manufacturing nonuniformities, accidental nonuniformities, etc.), and/or any suitable uniformity).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741